Citation Nr: 1230590	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2010.  At that time, the Board denied the Veteran's claim for an initial compensable evaluation for service-connected bilateral pes planus.  The Board also remanded the claims for service connection of hepatitis C, a left knee disorder, a right knee disorder, and bilateral carpal tunnel syndrome for further development.  As a result of the evidentiary development ordered by the Board, service connection for hepatitis C was granted, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

In an October 2011 decision, the Board denied the Veteran's claims for entitlement to service connection for a left knee disorder and a right knee disorder and remanded the claim for service connection for carpal tunnel syndrome for further development.  

Therefore, the only remaining issue for appellate consideration is service connection for bilateral carpal tunnel syndrome, as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for bilateral carpal tunnel syndrome must be remanded for further development.  

A brief summary of the facts in this case reflects that the Veteran received treatment in service for both hands and wrists, including a diagnosis of carpal tunnel syndrome prior to discharge and she continued to complain of bilateral carpal tunnel syndrome since separation from her active service.  

Service treatment records demonstrate the Veteran was treated for a right finger injury in November 1999 when it was smashed in a car door and she was treated for a left finger injury in January 2000 when she hit her left hand with a hammer.  Thereafter, in a March 2006 service treatment report, the Veteran was referred to neurology and a VA consultation was recommended for carpal tunnel syndrome.  In the March 2006 Report of Medical Assessment the Veteran reported having hand and wrist problems that just developed as injuries from active duty for which she did not seek medical care.  In a subsequent March 2006 Report of Medical History, the Veteran reported having painful wrists since December 2005 with numbness and painful tingling and the service medical examiner's summary noted carpal tunnel syndrome status post wash rack detail from December 2005 to February 2006 in Kuwait.  In the March 2006 separation examination, the Veteran was diagnosed with carpal tunnel syndrome, status post wash rack detail in Kuwait.  

The Veteran filed her claim seeking service connection, in part, for bilateral carpal tunnel syndrome in July 2006, approximately three months after separating from service.

At a June 2007 VA general medical examination, the examiner noted, in pertinent part, that no carpal tunnel syndrome was found at the time of the examination.  The Board observes, however, that the examiner did not have the claims folder available for review.  Moreover, although the examiner reported that he had reviewed a copy of the service treatment records brought by the Veteran to the examination, the examiner did not address or reconcile the finding of no carpal tunnel syndrome on examination with the diagnoses of carpal tunnel syndrome included in the Veteran's service treatment records. 

At a June 2010 VA peripheral nerves examination, the examiner confirmed he reviewed the claims file and noted that the Veteran "had a diagnosis of carpal tunnel syndrome on her exit physical from the military although no electrodiagnostic studies were performed."  Based on physical examination of the Veteran and consideration of her subjective complaints and the documentation included in the claims file, the examiner diagnosed the Veteran with minimal bilateral carpal tunnel syndrome.  The examiner also wrote "NONE" in the portion of the reports titled "Diagnostic and Clinical Tests."  Thus, the Board observes that although the examiner seemed to suggest earlier in the report that electrodiagnostic studies were necessary to make a definitive diagnosis of carpal tunnel syndrome, none were performed as part of the June 2010 medical examination when he diagnosed the Veteran with bilateral carpal tunnel syndrome.  

In March 2011 the VA examiner who had performed the June 2010 VA peripheral nerves examination was asked to furnish an addendum opinion.  He found that it was as likely as not that the Veteran's current minimal carpal tunnel syndrome was due to military service.  

In the October 2011 remand, the Board observed that the claim for service connection for bilateral carpal tunnel syndrome should be remanded for clarification from the June 2010 VA examiner regarding whether electrodiagnostic studies were necessary to make a definitive diagnosis of carpal tunnel syndrome.  In this regard, the Board also pointed out that no such studies had been performed in the June 2010 VA examination prior to rendering a diagnosis and a June 2007 VA medical examiner did not find a diagnosis of carpal tunnel syndrome, therefore such clarification was necessary.  

The October 2011 Board remand also noted that the August 2011 SSOC, indicated that the Veteran was scheduled for electromyography/nerve conduction velocity (EMG/NCV) testing on May 26, 2011 to which she failed to report without good cause.  However, the Board found no notification letter included in the record.  In light of the foregoing, the Board instructed the AMC/RO to associate the letter notifying the Veteran of her EMG/NCV study with the claims file and that, if such was unable to be located, then the Veteran should be afforded another opportunity to undergo EMG/NCV testing, if the examiner upon providing the requested clarification above found that such testing was necessary to render a definitive diagnosis of carpal tunnel syndrome.  

On remand, the RO was unable to identify a letter notifying the Veteran she was scheduled for EMG/NCV testing on May 26, 2011 and new examination requests were made in November 2011 and January 2012.  

In a November 2011 letter, the AMC notified the Veteran that the claim was being returned to the Central Texas VAMC for an opinion and/or addendum and she did not have to do anything at that time.  This letter also notified the Veteran that if the Central Texas VAMC determined that an additional examination was necessary, they would inform her of the date and time.  

A January 2012 letter from the AMC informed the Veteran that it was notified by the Temple VAMC that she failed to report for a scheduled VA examination and that this examination was needed to make a determination on her appeal.  The letter also informed the Veteran that the AMC asked the Temple VA medical facility nearest her to schedule her again for an examination in connection with her claim and that she would be notified by the Temple VA medical facility of the date, time and place of her examination.  Finally, the Veteran was informed, per 38 C.F.R. § 3.655, that if she failed to report without good cause her appeal may be denied.  See 38 C.F.R. § 3.655 (2011).  

A Compensation and Pension (C&P) examination inquiry reflects that a January 2012 examination request for a VA peripheral nerves examination and medical opinion was cancelled in February 2012 as the Veteran had failed to report.  

The Board finds that it is unclear as to whether the Veteran was timely notified of the date, time and location of her scheduled VA examinations requested in November 2011 and January 2012, as there are no notices of record from the VAMC to the Veteran indicating that she was informed of the date, time and place of her scheduled examinations pursuant to either the request made in November 2011 or the request made in January 2012 for the scheduled February 2012 examination.  The January 2012 letter from the AMC to the Veteran only notified her that she failed to appear to a scheduled VA examination and that she was to be scheduled for a new examination and informed by the Temple VA medical facility of the date, time and place of her examination.  Moreover the VA C&P examination inquiry merely reflects that an examination request was made in November 2011 and in January 2012 and that a VA peripheral nerves examination and medical opinion was cancelled in February 2012 as the Veteran had failed to report.  

Moreover, it is clear in the October 2011 remand, that the Board was seeking a supplemental medical opinion from the previous June 2010 VA peripheral nerves examiner (or another appropriate medical examiner if the June 2010 examiner was no longer available), and not necessarily a reexamination of the Veteran.  Specifically, the examiner was requested to clarify whether electrodiagnostic studies were needed to make a definitive diagnosis of carpal tunnel syndrome; the examiner was also asked to explain the basis for the diagnosis of carpal tunnel syndrome made at the June 2010 VA examination.  This was not accomplished on remand.

Therefore, upon remand, another attempt should be made to obtain an addendum opinion from a VA examiner, and if deemed necessary by the examiner, another attempt should be made to schedule the Veteran for electrodiagnostic testing.  If such examination is deemed necessary, documentation of the request for any examination, the letters to the Veteran notifying her of the date, time and place of the examination and documentation from the VAMC as to whether the Veteran failed to report should be included in the claims file along with the dates of when each action was taken.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO obtain a supplemental opinion from the June 2010 VA peripheral nerves examiner (or another appropriate medical professional if the June 2010 examiner is no longer available) regarding the Veteran's claimed carpal tunnel syndrome.  Specifically, the examiner/reviewer is asked to clarify whether or not electrodiagnostic studies are needed to make a definitive diagnosis of carpal tunnel syndrome.  The examiner/reviewer must also explain the bases for the diagnosis of carpal tunnel syndrome made at the June 2010 VA peripheral nerves examination. 

If the examiner deems that electrodiagnostic studies are necessary to make a definitive diagnosis of carpal tunnel syndrome, such testing should be afforded the Veteran, and after such testing the claims folder should be returned to the VA examiner for a supplemental opinion. Based on all testing performed, the examiner is asked to provide a diagnosis of the Veteran's current bilateral hand/wrist disability and indicate whether it is at least as likely as not that such disorder was incurred in service.  

The examiner is specifically asked to reconcile the conflicting medical evidence, to include the service treatment reports demonstrating a diagnosis of carpal tunnel syndrome, the June 2007 VA examiner's finding of no carpal tunnel syndrome, the June 2010 VA examiner's diagnosis of minimal bilateral carpal tunnel syndrome, and the March 2011 VA addendum opinion indicating that the Veteran's minimal bilateral carpal tunnel syndrome was at least as likely as not due to military service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Documentation of the request for examination, the letters to the Veteran notifying her of the date, time and place of any examination, and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


